Opinion by
President Judge Bowman,
In this appeal, appellant, county controller asserts that the County Salary Board of which he is a member is the public employer of the employees of the county within the meaning of the Act.
For the reason set forth in our opinion handed down this day in Sweet v. Pennsylvania Labor Relations Board, 12 Pa. Commonwealth Ct. 358, 316 A. 2d 665 (1974), we believe this appeal to be without merit.
Order
Now, March 5, 1974, the order of the Pennsylvania Labor Relations Board from which the above appeal is taken is affirmed.